Title: To James Madison from Charles Fierer, 26 January 1794
From: Fierer, Charles
To: Madison, James


Hond. Sir
Dumfries Jany. 26th 1794
The many civilities I have received from you, Sir, on a former occasion, induces me to solicit your patronage to a petition which the Honble. Richard B. Lee will lay before the Honble. House of which you are a member. I will not take up your time with a detail of the particulars of my case, as the petition and the vouchers attending the same will explain my situation. I will only observe, that having had the misfortune lately to break a leg, which by being injured in the service of this Country during the late war, has made me a Cripple.
Should I be fortunate enough, to obtain in you, Sir, a friend to espouse my cause, my gratitude would be as lasting, as my present situation is distressing. I have the honour to be with Sentiments of perfect respect Hond. Sir, Your most Obt. & very humble Servant
Charles Fierer
